Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on December 4, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MIKHAIL KORNAKOV/               Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                         
Claims 1, 3, 4, 6-8, 10, 12-14, 21, 22 and 30-34 are pending, claims 2, 5, 9, 11, 15-20 and 23-29 having been cancelled and claims 21, 22 and 31-34 having been withdrawn.
Claims 1, 3, 4, 6-8, 10, 12-14 and 30 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-8, 10, 12-14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the object comprising: an ultraviolet (UV) light emitting element, wherein the UV light emitting element includes one or more light sources and is configured to irradiate with UV radiation one or more of (i) a part of an external surface of said object, and (ii) a portion of the sea water adjacent to said part of said external surface…”  Since the object comprises the UV light element and is therefore included into the object itself, it is unclear how the object can comprise the UV light emitting element and irradiate a part of the external surface of the object and a portion of the water without the UV light emitting element being separate from the object (see Fig. 1B where the UV light emitting element is irradiating an external surface of the object but is not disclosed as being attached to the object itself).  Appropriate clarification and/or correction is required.
Claims 3, 4, 6-8, 10, 12-14 and 30 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 13, 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract).
As to claim 1, Titus discloses an object comprising an UV emitting element wherein the UV emitting element comprises one or more light sources and is configured to irradiate with UV radiation one or more of a part of an external surface of said object and water adjacent to said part of said external surface: (1) Titus Fig. 8 discloses a hydrophone (an object) (see Fig. 8, ref.#26) with a UV light emitting element comprising one or more light sources and is configured to irradiate with UV radiation one or more of a part of an external surface of said object and water adjacent to said part of said external surface (see Fig. 8, ref.#27; col. 4, lines 41-54); (2) Titus Fig. 9 discloses an underwater surface such as a grating (an object) (see Fig. 9, ref.#32) with a UV light emitting element comprising one or more light sources and is configured to irradiate with UV radiation one or more of a part of an external surface of said object and water adjacent to said part of said external surface (see Fig. 9, ref.#34; col. 4, lines 55-66); (3) Titus Figs. 11 and 12 discloses an antifouling system that contains an UV lamp to bathe the rudder (see col. 5, lines 13-30); or (4) Titus Fig. 10 discloses a sea chest and valve structure (an object) (see Fig. 10, ref.#36) with a UV light emitting element comprising one or more light sources and is configured to irradiate with UV radiation one or more of a part of an external surface of said object and water adjacent to said part of said external surface (see Fig. 10, ref.#40; col. 4, line 67 – col. 5, line 12).
Titus does not explicitly disclose that the object further comprises a water switch wherein the water switch is connected in an electrical circuit in series with a power source and the UV light emitting element and wherein the water switch is configured to be closed by the water, wherein the water itself can be a conductor in the electrical circuit between the power source and the UV light emitting element so as to complete the electrical circuit and provide power from the power source through the water to the UV light emitting element and cause the UV light emitting element to produce the UV radiation and 
As to claim 6, Titus discloses that the UV emitting element can be attached to the external surface (see, e.g., Titus Fig. 8, ref.#27 attached to the external surface of the hydrophone, Fig. 9, ref.#34 attached to the external surface of the grating, Fig. 12, ref#44 attached to the external surface of the boat’s rudder).
As to claim 7, Titus discloses that the UV emitting element can comprise a UV radiation escape surface and wherein the UV escape surface is configured as part of said external surface of the object (see, e.g., Titus Fig. 8, ref.#27 attached to the external surface of the hydrophone to allow UV radiation 
As to claim 13, Titus discloses that the object can comprise a UV radiation escape surface through which the UV light passes from the UV light emitting element and wherein the UV radiation escape surface is provided to the external surface of the object at a position which is permanently under a water line of the water during use of the object (see, e.g., Titus Fig. 8, ref.#27 attached to the external surface of the hydrophone to allow UV radiation to irradiate the hydrophone, Fig. 9, ref.#34 attached to the external surface of the grating to allow UV radiation to irradiate the grating).  It is also noted that the recitation “permanently under a water line of the water during use of the object” is an intended use limitation. 
As to claim 14, Titus discloses that the UV emitting element can be configured to provide at least 80% of the power of the UV radiation in a direction within an angle of 0-90 degrees from a perpendicular to the earth’s surface and in a direction below the object, relative to the object during its use (see, e.g., Titus Fig. 8, ref.#27 and Fig. 9, ref.#34 disclosing that the UV light emitting element is capable of providing at least 80% of the power of the UV radiation in a direction within an angle of 0-90 degrees from a perpendicular to the earth’s surface and in a direction below the object, relative to the object during its use where it is noted that said recitation is an intended use limitation).
As to claim 30, both Vorhees and Maiden disclose that the water switch is located at a height which is higher with respect to a water line of the water than the UV radiation escape surface (see Vorhees Fig. 3b, ref.#67; Maiden Fig. 1, ref.#115).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C); Vorhees col. 6, lines 39-42 disclosing that the location of the switch is a matter of obvious design choice).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2010/0155339 to Gunter.
Titus, Vorhees, Maiden, Ford and Xu are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 3 and 4, the combination of Titus, Vorhees, Maiden, Ford and Xu does not explicitly disclose that the object further comprises a local energy harvesting system wherein the local energy harvesting system is configured to harvest electrical energy and to provide said harvested electrical energy to said UV light emitting element and wherein the local energy harvesting system is selected from the group consisting of a solar cell, a turbine operating in water and a piezoelectric element operating on a pressure of waves. Gunter discloses that it is known in the art to use a solar power to power a UV disinfection system (see Gunter Abstract).  It would have been obvious to one of ordinary skill in the art to use a solar cell to provide energy to the UV system of Titus/Vorhees/Maiden/Ford/Xu in order to harness and use an abundant renewable source of energy (Gunter paragraph [0075]).

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2011/0210273 to Kurt et al.
Titus, Vorhees, Maiden, Ford and Xu are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Titus, Vorhees, Maiden, Ford and Xu does not explicitly disclose that the UV emitting element comprises a luminescent material configured to absorb part of the UV radiation and convert into visible luminescent material light, wherein the light source and said luminescent material are configured to provide said visible luminescent material light emanating in a direction away from the external surface. Use of luminescent material to absorb part of the UV radiation and convert into visible luminescent material light is known in the art (see Kurt paragraph [0030]). It would have been obvious to one of ordinary skill in the art at the time of filing to include said luminescent material into the UV emitting element to emanate visible light in a direction away from the external surface as disclosed by Kurt for improving safety by preventing inadvertent, unnoticed exposure to UV light (see Kurt paragraph [0030]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2010/0164344 to Boerner et al., U.S. Patent No. 6,967,337 to Fonowich and/or U.S. Patent No. 5,147,532 to Leek, Jr. (as evidenced by U.S. Patent App. Pub. No. 2011/0210273 to Kurt et al.).
Titus, Vorhees, Maiden, Ford and Xu are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the combination of Titus, Vorhees, Maiden, Ford and Xu does not explicitly disclose does not explicitly disclose that the object further comprises a visible light emitting device, wherein the visible light emitting device is connected in series with the UV light emitting element and is configured to provide visible light emanating as a light beam in a direction away from the .

Response to Arguments
Applicant’s arguments with respect to rejections of claims 1, 3, 4, 6, 7, 10, 12-14 and 30 in the Appeal Brief have been fully considered and appears to be persuasive.  Therefore, the prosecution has been reopened and the said rejections have been revised to more clearly indicate how the cited prior art discloses the limitations of claims 1, 3, 4, 6, 7, 10, 12-14 and 30.

Allowable Subject Matter
28.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
29.	Regarding claim 8 it can be envisioned that the contact sensor system disclosed by Titus does not require contact between the UV system and the object (i.e., the contact sensor system can be set up such that the UV system only deactivates when contact is made and not necessarily that the contact system activates the UV system when contact is made).  The applied prior art does not suggest the object comprises a vessel having a hull wherein the UV light emitting element is attached to the hull.

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714